Petition for Rehearing by Appellee.
{June 2, 1894.)
PER CURIAM.
We have carefully considered the petition for a rehearing, and the points therefor pressed by the appellee. We see no reason to change the conclusion reached by the court after a full and exhaustive argument upon the merits of the appeal. Whatever ambiguities, if any there be, in the opinion filed, have been removed in the mandate sent down by this court to the district court. In that court, a reapportionment can be made upon the change in the amount of the salvage award, where complete justice can be done to all parties. The prayer of the petition is refused.